Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 22nd day
of July, 2020, by and among AcelRx Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the investors set forth on the signature pages hereto (the
“Investors”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Purchase and Sale of Securities.

 

1.1 Sale and Issuance. Subject to the terms and conditions of this Agreement,
each Investor, severally and not jointly, agrees to purchase at the Closing and
the Company agrees to sell and issue to such Investor at the Closing the number
of shares of the Company’s common stock, $0.001 par value (the “Common Stock”),
set forth on such Investor’s signature page hereof at a purchase price of $1.06
per share (the “Securities”).

 

1.2 Closing. The purchase and sale of the Securities shall take place at the
offices of Cooley LLP located at 3175 Hanover Street, Palo Alto, California
94304 at 10:00 A.M. Pacific Time, on July 24, 2020, or at such other time and
place as the Company and the Investors may mutually agree upon in writing (which
time and place are designated as the “Closing”). At the Closing, the Company
shall cause its transfer agent to deliver to each Investor, via electronic
book-entry, the Securities that such Investor is purchasing against payment of
the purchase price therefor by wire transfer of immediately available funds to
an account specified by the Company in writing to the Investors.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that:

 

2.1 The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), and has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on such form (Registration File No. 333-239156), which became effective on July
8, 2020, for the registration under the Securities Act of the Securities. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a prospectus supplement to be filed with the Commission on July 23,
2020. Such registration statement, including the exhibits thereto, as amended at
the date of this Agreement, is hereinafter called the “Registration Statement”;
such prospectus in the form filed with the Commission on June 12, 2020, is
hereinafter called the “Base Prospectus”; and the form of prospectus supplement,
in the form in which it will be filed with the Commission pursuant to Rule
424(b) (including the Base Prospectus as so supplemented) on July 23, 2020 is
hereinafter called the “Prospectus Supplement.” Any reference herein to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended, including the
rules and regulations of the Commission promulgated thereunder (the “Exchange
Act”) , on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be. No stop order suspending the effectiveness of
the Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

 

 

--------------------------------------------------------------------------------

 

 

2.2 The Registration Statement contains all exhibits and schedules as required
by the Securities Act and the Rules and Regulations. Each of the Registration
Statement and any post-effective amendment thereto, at the time it became
effective, complied in all material respects with the Securities Act and the
Exchange Act and the applicable Rules and Regulations and did not and, as
amended or supplemented, if applicable, will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The Base
Prospectus and the Prospectus Supplement, each as of its respective date,
complied in all material respects with the Securities Act and the Exchange Act
and the applicable Rules and Regulations. Each of the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations and none of such Incorporated Documents, when they were filed with
the Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Investor specifically for use in the Registration
Statement or the Prospectus Supplement. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that have not been filed as
required pursuant to the Securities Act and the Rules and Regulations or will
not be filed within the requisite time period.

 

2.3 Neither the Company nor any of its directors and officers has distributed
and none of them will distribute, prior to the Closing, any offering material in
connection with the offering and sale of the Securities other than the Base
Prospectus, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act and the Rules and Regulations.

 

2.4 The Company has been duly organized and is validly existing as a corporation
and is in good standing under the laws of the State of Delaware as of the date
hereof, and is duly qualified to do business and is in good standing in each
other jurisdiction in which its ownership or lease of property or the conduct of
business requires such qualification, except where the failure to qualify,
singularly or in the aggregate, would not have or reasonably be expected to
result in a material adverse effect on the business, properties, operations,
condition (financial or otherwise) or results of operations of the Company taken
as a whole, or in its ability to perform its obligations under this Agreement (a
“Material Adverse Effect”). All direct and indirect subsidiaries of the Company
(“Subsidiaries”) are duly organized and in good standing under the laws of the
place of organization or incorporation, and each Subsidiary is in good standing
in each jurisdiction in which its ownership or lease of property or the conduct
of business requires such qualification, except where the failure to qualify
would not have a Material Adverse Effect on the assets, business or operations
of the Company taken as a whole.

 

2.5 The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of the
Agreement to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its Board of Directors or its
stockholders in connection therewith. The Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the legally valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

 

--------------------------------------------------------------------------------

 

 

2.6 The Securities have been duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be validly issued, fully paid and non-assessable, and free and
clear of all liens, and will not be issued in violation of the preemptive rights
of any holders of any security of the Company or similar contractual rights
granted by the Company.

 

2.7 The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision pursuant to the Amended and Restated
Certificate of Incorporation, the Amended and Restated Bylaws or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights pursuant to the Agreement and the transactions
contemplated hereby, including without limitation, as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities. All
such anti-takeover provisions in effect as of the date hereof are summarized
generally in the Base Prospectus under the caption, “Description of Capital
Stock – Anti-Takeover Effects of Provisions of our Charter and Bylaws and
Delaware Law.”

 

2.8 All issued and outstanding securities of the Company issued prior to the
transactions contemplated by this Agreement have been duly authorized and
validly issued and are fully paid and non-assessable; the holders thereof have
no rights of rescission with respect thereto, and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company.

 

2.9 The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock pursuant to the Exchange Act nor has the Company received any notification
that the Commission is currently contemplating terminating such
registration. The Company is currently in compliance with all applicable listing
and maintenance requirements of The Nasdaq Stock Market (“Nasdaq”) and, except
as disclosed in its filings with the Commission, the Company has not, in the 12
months preceding the date hereof, received notice from Nasdaq to the effect that
the Company is not in compliance with such listing or maintenance requirements.

 

3. Representations and Warranties of the Investor. Each Investor hereby
represents and warrants to the Company that the Investor has full right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. This Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

4. Miscellaneous.

 

4.1 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities such that the rules of Nasdaq would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without giving effect to conflicts of laws
principles that would result in the application of the laws of another
jurisdiction.

 

4.4 Execution. This Agreement may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature on this Agreement or
any instrument pursuant to Section 4.8 hereof is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a legally valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

4.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

4.6 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties.

 

4.7 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Investor or any of its officers, partners, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

4.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Investor.

 

4.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

4.10 Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

 

 

--------------------------------------------------------------------------------

 

 

4.11 Indemnification. Subject to the provisions of this Section 4.11, the
Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(b) any action instituted against an Investor, or any of them or their
respective affiliates, by any stockholder of the Company who is not an affiliate
of such Investor or any governmental or regulatory agency, with respect to any
of the transactions contemplated by this Agreement (unless such action is based
upon a material breach of such Investor’s representations, warranties or
covenants in this Agreement or any material violations by the Investor of state
or federal securities laws or any conduct by such Investor which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Investor Party in respect of which indemnity may be
sought pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Investor
Party. Any Investor Party shall have the right to engage separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Investor Party except to the extent
that (i) the engagement thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Investor Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Investor Party under this Agreement (i) for
any settlement by a Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor Party in this
Agreement. To the extent that an Investor Party wishes to seek indemnification
under this Section 4.11, such Investor Party must provide the Company with
written notice asserting a claim under this Section 4.11, with such notice to be
provided within one year from the Closing. If an Investor Party fails to provide
such written notice within this one-year period, the Investor Party shall no
longer be entitled to indemnification by the Company hereunder.

 

4.12 Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Securities to the Investors.

 

4.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Agreement or any amendments hereto.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

     

AcelRx PHARMACEUTICALS, INC.

   

By:

 

/s/ Vincent J. Angotti

Name:

 

Vincent J. Angotti

Title:

 

Chief Executive Officer

Address:

 

351 Galveston Drive

 

 

Redwood City, CA 94063

 

[Company Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

Name of Investor:

 

Rock Springs Capital Master Fund LP

 

Four Pines Master Fund LP

 

Signature of Authorized Signatory of Investor: /s/ Mark
Bussard                        

 

Name of Authorized Signatory: Mark Bussard

 

Title of Authorized Signatory: Member

 

Email Address of Authorized Signatory: ***

 

Address for Notice of Investor:

 

Rock Springs Capital Management LP

 

650 South Exeter Street Suite 1070

 

Attn: General Counsel

 

Baltimore, MD 21210

 

Telephone: 410-220-0130

 

With a copy to (which shall not constitute notice):

 

n/a

 

Address for delivery of the Securities via electronic book entry for Investor
(if not same as address for notice):

 

same as above

 

Number of Securities to Be Purchased:

 

Rock Springs Capital Master Fund LP: 3,666,038

 

Four Pines Master Fund LP: 107,547

 

Total Purchase Price:

 

Rock Springs Capital Master Fund LP: $3,886,000.28

 

Four Pines Master Fund LP: $113,999.82

 

[Investor Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

Name of Investor: Armistice Capital Master Fund Ltd.

 

Signature of Authorized Signatory of Investor: /s/  Steven
Boyd                       

 

Name of Authorized Signatory: Steven Boyd

 

Title of Authorized Signatory: CIO of Armistice Capital, LLC, the Investment
Manager

 

Email Address of Authorized Signatory: ***  

 

Address for Notice of Investor: c/o Armistice Capital, LLC, 510 Madison Avenue,
7th Floor, New York, NY 10022

 

Telephone: 212-231-4930 

 

With a copy to (which shall not constitute notice):

 

Address for delivery of the Securities via electronic book entry for Investor
(if not same as address for notice):

 

Number of Securities to Be Purchased: 5,660,377

 

Total Purchase Price: $5,999,999.62

 

 

[Investor Signature Page to Securities Purchase Agreement]

 

 